Citation Nr: 1147178	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-11 703	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to service-connected diffused poorly differentiated lymphoma. 

2. Entitlement to service connection for impotency, to include as secondary to service-connected diffused poorly differentiated lymphoma.

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected diffused poorly differentiated lymphoma.

4. Entitlement to service connection for arthritis, to include as secondary to service-connected diffused poorly differentiated lymphoma.

5. Entitlement to service connection for thyroid deficiency, to include as secondary to service-connected diffused poorly differentiated lymphoma. 

6. Entitlement to service connection skin cancer, to include as secondary to service-connected diffused poorly differentiated lymphoma. 

7. Entitlement to service connection for diabetes mellitus, type II, as secondary to herbicide exposure.  

8. Entitlement to service connection for lymphocytic leukemia, to include as secondary to herbicide exposure and/or secondary to service-connected diffused poorly differentiated lymphoma. 

9. Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1959 to May 1975. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the Veteran's appeal was subsequently transferred to the New Orleans, Louisianan, RO.  



FINDINGS OF FACT

1. In November 2011, the Board received confirmation that the Veteran died in October 2011. 

2. At the time of his death, the Veteran had a claims for service connection for chronic lymphocytic leukemia; diabetes mellitus; arteriosclerotic heart disease; impotency; sleep apnea; arthritis; thyroid deficiency; skin cancer; and TDIU pending before the Board.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


